Title: From George Washington to John Augustine Washington, 14 June 1755
From: Washington, George
To: Washington, John Augustine



[Martin’s Plantation, Md., 14 June 1755]
To Mr Jno. Auge WashingtonMount VernonDear Jack Brother

I receivd Your’s of the 8th Instant from Fredericksburg, and am sorry to find that Allan is become importunate for a Debt of

so short standing; but it is the way of the World, & therefore not to be wonderd at.
I am pleasd to find that you have a prospect of settling thate affair with Patrick Kendrick, and shoud be very glad to hear you entertaind hopes of disrecovering my young Mare, as I had conceivd high expectation’s of her. My Negro’s Cloaths I hope you will take care to get in time, and employ Cleo’s leizure hour’s in makg them. I am exceeding⟨erasure⟩ly rejoyc’d that Tobo is likely to keep up its price, and doubt not but you’ll endeavour to make the most of mine, & of every thing else I have entrusted to your care, as you know how necessary it is & what entire ⟨erasure⟩ confidence I repose in your managemt.
I receivd a Letter Yesterday from my Brothr Saml who desires a division of our deep run tract of Land this fall, which I am will be very agreeable to me and I shall abide by any settlement you shall make on my behalf. in this business.
As I have wrote to you twice since the first Inst., I shall only add that the difficulty’s arising in our March from havg a number of Waggon’s, will, I fear, prove an insurmountable obstacle unless some scheme can be fallen upon to retrench the Waggon’s, & increase the back Loads no. of Bat Horses which is what I recommended at first, & I believe is now found to be the most salutary means of transporting our Provision’s & Stores to the Ohio. I am Dr Jack yr &ca Camp at George’s Creek 14th June 1755
P:S: I have been able to procure Townshend Washington a Comn to be assistant Comy with pay at 5/: Sterg pr Day and Anthony Strother a pair of Colour’s in Colo. Dunbars Regiment.
